October 25, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
DAVID BRUCE, AN INDIVIDUAL, ALLIANCE RECRUITING RESOURCES,
         INC., AND KINGWOOD PLACE GP, LLC, Appellants

NO. 14-15-00693-CV                           V.

    MISTY CAUTHEN, AN INDIVIDUAL AND DIRECT HIRE.COM LLC,
                           Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, Misty
Cauthen, an Individual and Direct Hire.com LLC, signed May 15, 2015, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.